Case 1:19-cr-00521-PKC Document 38

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ee ee ee eee ee ee eee ee eee ee eee ee eee x
UNITED STATES OF AMERICA,
-against-
PETER BRIGHT,
Defendant.
- ——- —— A ee eee x
CASTEL, U.S.D.J.:

Filed 02/06/20 Page 1 of 1

19-cr-521 (PKC)
ORDER

By reason of the funeral of the Honorable Deborah A. Batts, jury selection in the

above-captioned matter will begin on Tuesday, February 11, 2020 at 10:00am.

SO ORDERED.

Dated: New York, New York
February 6, 2020

P. Kevin Castel

United States District Judge

 
